MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 28 2020, 8:56 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General
Brooklyn, Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Demarco Delray Johnson,                                 December 28, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1476
        v.                                              Appeal from the
                                                        Vanderburgh Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      David D. Kiely, Judge
                                                        The Honorable
                                                        Gary J. Schutte, Magistrate
                                                        Trial Court Cause No.
                                                        82C01-1908-F6-5333



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1476 | December 28, 2020          Page 1 of 4
                                          Case Summary
[1]   DeMarco Delray Johnson was convicted of Class A misdemeanor invasion of

      privacy for violating a no-contact order. He now appeals, arguing the evidence

      is insufficient to support his conviction. We affirm.



                            Facts and Procedural History
[2]   On June 11, 2019, the State charged Johnson with Level 6 felony residential

      entry for breaking and entering the Evansville home of Timothy and Merry

      Patrick. An initial hearing was held the next day, June 12. Although the initial

      hearing has not been transcribed, the CCS entry reflects the trial court ordered

      Johnson to have “[n]o contact with Merr[y] Patrick or Timothy Patrick.” Ex. 4,

      p. 12.


[3]   Later that same day, Johnson asked his cellmate, Fitolay Demesmin, to write a

      letter to the Patricks asking them to drop the case. Johnson explained the trial

      court had issued a no-contact order prohibiting him from contacting the

      Patricks and “he didn’t want to get in trouble for contacting” them himself. Tr.

      p. 103. Johnson asked Demesmin to include in the letter he did not know

      Demesmin was writing the letter “so that way if [the police] [found] out about

      it,” “he could say he didn’t know.” Id. at 103, 104. Demesmin did as he was

      asked and began his letter to the Patricks as follows: “I’m writing you on behalf

      of a mutual friend. He doesn’t know that I’m writing you.” Ex. 2, p. 7. The

      letter was dated June 12.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1476 | December 28, 2020   Page 2 of 4
[4]   The next day, June 13, the trial court issued a written no-contact order, which

      prohibited Johnson from “directly or indirectly” contacting the Patricks. Ex. 5,

      p. 24. The Patricks received Demesmin’s letter on June 14 and contacted the

      police. The State charged Johnson with Class A misdemeanor invasion of

      privacy. A jury found him guilty, and the trial court sentenced him to one year

      in jail.1


[5]   Johnson now appeals.



                                   Discussion and Decision
[6]   Johnson contends the evidence is insufficient to support his conviction. When

      reviewing sufficiency-of-the-evidence claims, we neither reweigh the evidence

      nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind.

      2015). We will only consider the evidence supporting the verdict and any

      reasonable inferences that can be drawn from the evidence. Id. A conviction

      will be affirmed if there is substantial evidence of probative value to support

      each element of the offense such that a reasonable trier of fact could have found

      the defendant guilty beyond a reasonable doubt. Id.


[7]   To convict Johnson of Class A misdemeanor invasion of privacy as charged

      here, the State had to prove beyond a reasonable doubt he knowingly violated




      1
       The trial court consolidated the residential-entry and invasion-of-privacy cause numbers, and a jury trial
      was held on both counts. The jury found Johnson not guilty of residential entry.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1476 | December 28, 2020                   Page 3 of 4
      the no-contact order, which prohibited him from directly or indirectly

      contacting the Patricks. See Ind. Code § 35-46-1-15.1(a)(11); Appellant’s App.

      Vol. II p. 16; Ex. 5, p. 24. Johnson argues the State failed to prove he knew he

      was prohibited from indirectly contacting the Patricks. He notes the CCS entry

      does not reflect indirect contact was specifically prohibited, the State did not

      have the initial hearing transcribed—which would have shown exactly what the

      trial court advised him, and the written no-contact order—which clarified

      indirect contact was prohibited—was not issued until the day after the letter

      was written.


[8]   Even without the transcript from the initial hearing, the evidence shows

      Johnson knew he was prohibited from indirectly contacting the Patricks. After

      the initial hearing, Johnson returned to the jail and asked his cellmate to write a

      letter to the Patricks asking them to drop the case. Johnson did not simply ask

      Demesmin to write a letter to the Patricks on his behalf. Johnson also asked

      Demesmin to pretend he did not know the letter was being written so he could

      later claim he knew nothing about it. This was strong evidence from which the

      jury could reasonably conclude Johnson knew he was prohibited from

      indirectly contacting the Patricks. Accordingly, we affirm Johnson’s conviction

      for invasion of privacy.


[9]   Affirmed.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1476 | December 28, 2020   Page 4 of 4